—In an action commenced by motion pursuant to CPLR 3213 for summary judgment in lieu of complaint to recover on promissory notes and guarantees on the notes, the defendant William Dowling appeals from an order of the Supreme Court, Westchester County (Coppola, J.), entered September 24, 1993, which granted the motion for summary judgment in lieu of complaint.
Ordered that the order is affirmed, with costs.
The plaintiff established prima facie entitlement to summary judgment by submitting in support of its motion proof of the notes and guarantees and the defendants’ failure to make the payments provided for by their terms. Since the defendants failed to come forward with proof of evidentiary facts showing the existence of a material issue of fact, the court properly awarded summary judgment to the plaintiff (see, Gateway State Bank v Shangri-La Private Club for Women, 113 AD2d 791, affd 67 NY2d 627; Seaman-Andwall Corp. v Wright Mach. Corp., 31 AD2d 136, affd 29 NY2d 617). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.